Citation Nr: 1515533	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for brittle teeth.

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a bone disorder.  

4.  Entitlement to service connection for an internal organ disorder.  

5.  Entitlement to service connection for a nail/hand disorder.  

6.  Entitlement to service connection for a hair loss disorder.  

7.  Whether new and material evidence has been received to reopen the claim of service connection for a body odor disorder.  

8.  Whether new and material evidence has been received to reopen the claim of service connection for physical incapacitation.

9.  Whether new and material evidence has been received to reopen the claim of service connection for mental incapacitation.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 1983, and on multiple periods of active duty for training (ACDUTRA) until September 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was later transferred to the VA RO in Los Angeles, California.  

The Veteran testified in support of her claims before a videoconference hearing presided over by the undersigned Veterans Law Judge (VLJ) in October 2014.  A transcript of the hearing is included in the record.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has been added to the record since the January 2013 supplemental statement of the case (SSOC), and has been considered pursuant to the Veteran's February 2012 waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304(c) (2014). 

In the decision below, the Board will grant the Veteran's claims to reopen service connection.  The underlying claims, along with the other claims on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed January 2008 decision, the Board denied the Veteran's claims to service connection for body odor, physical incapacitation, and mental incapacitation.   

2.  New evidence received since the January 2008 Board decision tends to corroborate previously unestablished facts necessary to substantiate the underlying claims of service connection for body odor, physical incapacitation, and mental incapacitation, and tends to raise a reasonable possibility of substantiating the claims.
 

CONCLUSIONS OF LAW

1.  A January 2008 decision by the Board which denied the Veteran's claims to service connection for body odor, physical incapacitation, and mental incapacitation is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014). 

2.  New and material evidence has been received to reopen the claims of service connection for body odor, physical incapacitation, and mental incapacitation.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims she incurred during service disorders which cause body odor, physical incapacitation, and mental incapacitation.  She asserts that exposure to herbicides during service led to these chronic problems.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

The Veteran originally claimed service connection for body odor, physical incapacitation, and mental incapacitation in 2004.  The RO denied these original claims in an October 2005 rating decision.  The Veteran filed a NOD with the decision and later filed a substantive appeal against the SOC addressing these claims.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  In January 2008, the Board denied each of these service connection claims.  The Veteran did not appeal the Board's decision.  As such, the January 2008 Board decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In several statements received in 2010, the Veteran expressed an interest in reopening her claims to service connection for body odor, physical incapacitation, and mental incapacitation.  In August 2010, the RO denied these claims to reopen.  The Veteran appealed the decision to the Board.  

Again, the Board denied the Veteran's original claims in a January 2008 Board decision.  As the decision became final, it is not subject to revision upon the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.200, 20.1100.  To determine whether new and material evidence has been submitted since the decision, thus enabling the Board to reopen the claims, the Board must compare the evidence of record at the time of the January 2008 decision with the evidence of record received since the decision.  

The relevant evidence of record considered by the Board in its final January 2008 decision consisted of: the Veteran's lay assertions that exposure to herbicides caused body odor, physical incapacitation, and mental incapacitation; the Veteran's STRs which are negative for complaints, diagnoses, or treatment for body odor, physical incapacitation, and mental incapacitation, or for exposure to herbicides or chemicals; a February 1987 separation report of medical examination which is negative for the claimed disorders; medical evidence documenting that the Veteran had several physical and mental disorders; and statements from private healthcare providers who reiterated the Veteran's assertion that she was exposed to herbicides during service.  Based on this evidence, the Board found service connection unwarranted for body odor, physical incapacitation, and mental incapacitation.  38 C.F.R. § 3.303.  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims to service connection is relevant evidence that has been added to the record in conjunction with the 2010 petition to reopen (i.e., since January 2008).  The relevant evidence that has been added to the record consists of: additional lay assertions from the Veteran that exposure to herbicides caused body odor, physical incapacitation, and mental incapacitation; a May 2011 lay statement from a fellow service member who attests to remembering the Veteran's incapacity during a training exercise in service as a result of chemical exposure; and an October 2014 letter from a physician who provides a medical nexus between the Veteran's asserted exposure to herbicides during service and her current problems with body odor, physical incapacitation, and mental incapacitation.  

The information included in the record since the final January 2008 decision is certainly new evidence.  The Board also finds certain of this new evidence to be material evidence.  The May 2011 lay assertion is material evidence because it tends to corroborate the Veteran's assertion that she was exposed to herbicides during service.  Moreover, the October 2014 opinion from a physician tends to provide a medical nexus between the reported exposure and the current problems.  This evidence was lacking in January 2008.  This evidence tends to raise a reasonable possibility of substantiating the Veteran's claims.

The Board is not conducting an assessment of the probative value of the new evidence.  For example, the Board recognizes that a lay person is not qualified to determine complex medical issues, such as the issue of etiology in this matter.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, the October 2014 physician's statement is not supported by a rationale, and does not appear to be based on the medical evidence of record.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Nevertheless, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, to include lay evidence, is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it tends to raise a reasonable possibility of substantiating a claim.  At a minimum, the duty to assist the Veteran with further inquiry into her claims has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the claims of entitlement to service connection for body odor, physical incapacitation, and mental incapacitation are reopened, and are addressed further in the remand section below.  


ORDER

New and material evidence having been received, the claim for service connection for a disorder manifested by body odor is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a disorder manifested by physical incapacitation is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a disorder manifested by mental incapacitation is reopened; to this extent, the appeal is allowed.


REMAND

For the following reasons, a remand is warranted for the service connection claims remaining on appeal.  

First, in statements of record dated after the Board's January 2008 decision, the Veteran has indicated that she has received Social Security Administration (SSA) disability benefits "for a long period of time."  Documents related to SSA benefits should be included in the record.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in October 2010.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Third, during her Board hearing, the Veteran indicated that private medical evidence may be outstanding.  The AOJ should provide the Veteran an additional opportunity to submit private medical evidence, or authorize VA to do so.  

Fourth, additional inquiry should be conducted into the Veteran's assertion that she was exposed to herbicides (or to any other harmful chemicals) during active duty at March Air Force Base (AFB) in 1983.  The Veteran should be requested to explain in greater detail the way in which she believes she was exposed to herbicides, and the date and time of the incident.  See M21-1MR, Part IV, subpt ii, ch. 2, sec. C, para. 10.l-o. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding medical evidence pertaining to SSA disability benefits.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.
 
2.  Associate with the claims file copies of any outstanding VA medical records dating from October 2010 to the present.  If no further treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

3.  Provide the Veteran an additional opportunity to either submit outstanding private medical evidence, or to submit a signed VA Form 21-4142 pertaining to any outstanding private medical evidence.  If, after making reasonable efforts to obtain any outstanding records, the AOJ is unable to secure same, the claims file should be documented accordingly.  38 C.F.R. 
§ 3.159.  

4.  Request that the Veteran provide specific information regarding the event(s) during which she believes she was exposed to herbicides or other harmful chemicals during service.  She should be requested to provide the approximate date, the location, and an explanation of how she was exposed. 

Thereafter, if the Veteran provides sufficient information concerning the incident, contact the appropriate source and request information concerning whether there is evidence that substantiates the Veteran's contention that she was exposed to herbicides at March AFB during service.  See M21-1MR, Part IV, subpt ii, ch. 2, sec. C, para. 10.o.  Also, regardless of the Veteran's response, obtain and associate with the claims folder information concerning whether herbicides were stored and/or utilized at March AFB between 1983 and 1988.  See M21-1MR, Part IV, subpt ii, ch. 2, sec. C, para. 10.o.

5.  Then, conduct any additional development deemed legally warranted based upon the results of the foregoing inquiries, and thereafter readjudicate the claims on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and her representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


